DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 2 has been cancelled. Claims 1, 3, and 10 have been amended. Claims 4 – 9 and 11 are as previously presented. Claims 12 – 19 remain withdrawn. Therefore, claims 1 and 3 – 11 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 4/29/2022 has been entered. Applicant’s amendment overcomes the rejections of claims 3 and 10 under 35 U.S.C. § 112(d).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “vapor producing means for producing vapor,” “pressurized-air producing means for producing pressurized air,” “air-vapor delivering means for delivering air and vapor,” “air-vapor intercepting means;”
Claim 10: “intercepting means for intercepting an air-vapor mixture.”
The claim limitation “vapor producing means for producing vapor” is being interpreted as a boiler or equivalent thereof. The claim limitation “pressurized-air producing means for producing pressurized air” is being interpreted as a pump or equivalent thereof. The claim limitation “air-vapor delivering means for delivering air and vapor” is being interpreted as a duct or equivalent thereof. The claim limitations “air-vapor intercepting means” and “intercepting means for intercepting an air-vapor mixture” are being interpreted a flow regulator, non-return valve, electrovalve, or equivalent thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7: “intercepting devices;”
Claim 11: “vapor intercepting device,” “air-vapor intercepting device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “intercepting means” (claim 10) and “intercepting devices” (claims 7 and 11) are being interpreted as flow regulators, non-return valves, electrovalves, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, "wherein said vapor producing means (2) and said pressurized-air producing means (3) are connected by means of a duct (7) to a tank (6) for respectively feeding vapor and air to said tank (6)." Applicant's Fig. 1 shows vapor producing means (2) and pressurized-air producing means (3), and also shows duct (7). Additionally, Fig. 1 shows elements (2) and (3) connected to tank (6). However, Fig. 1 does not indicate that elements (2) and (3) are connected by means of a duct to tank (6). Rather, Fig. 1 shows wherein element (2) is connected to tank (6), and element (3) is separately connected to tank (6).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “a duct (12), said duct ....” However, claim 1, from which claim 5 depends, recites, “a duct (7).” Therefore, it is unclear whether “said duct” in claim 5 refers to duct (12) or duct (7).
Claim 7 recites, "a connecting duct (5)" and "a further connecting duct (7)." However, claim 1, from which claim 7 depends, recites, "a duct (7)." Therefore, it is unclear whether “a further connecting duct (7)” recited in claim 7 is intended to be an element that is different from the “duct (7)” recited in claim 1.
Claim 7 recites, "intercepting devices (8, 9) arranged on each of said connecting duct and on said further connecting duct (5, 7)." Claim 7 depends from claim 1, which recites, “air-vapor intercepting means.” According to Applicant’s Fig. 1, it appears that the “air-vapor intercepting means” of claim 1 is element 8 shown in Fig. 1. It also appears that the ‘intercepting device (8)’ of claim 7 is element 8 shown in Fig. 1. Therefore, it is unclear if the “intercepting device” of claim 7 is intended to be an element that is different from the “air-vapor intercepting means” of claim 1.
Claim 10 recites, “an intercepting means (8).” Claim 10 depends from claim 1, which recites, “air-vapor intercepting means.” According to Applicant’s Fig. 1, it appears that the “air-vapor intercepting means” of claim 1 is element 8 shown in Fig. 1. It also appears that the “intercepting means (8)” of claim 10 is element 8 shown in Fig. 1. Therefore, it is unclear if the “intercepting means (8)” of claim 10 is intended to be an element that is different from the “air-vapor intercepting means” of claim 1.
Claim 11 recites, "an air-vapor intercepting device." Claim 11 depends from claim 1, which recites, “air-vapor intercepting means.” According to Applicant’s Fig. 1, it appears that the “air-vapor intercepting means” of claim 1 is element 8 shown in Fig. 1. It also appears that the “air-vapor intercepting device" of claim 11 is element 8 shown in Fig. 1. Therefore, it is unclear if the “air-vapor intercepting device” of claim 11 is intended to be an element that is different from the “air-vapor intercepting means” of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia et al. (US 2016/0235243) in view of Giuliano (US 4,779,519) and Dollner et al. (US 2013/0145936).
Regarding claim 1, Grassia teaches a frothing device (1) to froth a beverage, comprising: 
vapor producing means for producing vapor (2) (see annotated Fig. 1); 
pressurized-air producing means for producing pressurized air (3) (see annotated Fig. 1); and 
air-vapor delivering means (4) (see annotated Fig. 1) for delivering air and vapor to the beverage, wherein said vapor producing means (2) and said pressurized-air producing means (3) are connected to a mixing component (see annotated Fig. 1, showing mixing component/venturi 111, within which vapor and air are mixed to produce combined ‘air-vapor’) for respectively feeding vapor and air to said mixing component, and said mixing component is connected to said air-vapor delivering means (4) to deliver air and vapor to the beverage (see annotated Fig. 1; [0099]-[0102]), and wherein said mixing component is provided with a pressure sensor (10) (“the frothing apparatus has a source of steam, a source of pressurized air, one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component” [0160]).
While Grassia discloses wherein said vapor producing means and said pressurized-air producing means are connected to a mixing component as described above, Grassia does not expressly disclose wherein said vapor producing means and said pressurized-air producing means are connected by means of a duct (7) to a mixing component. Additionally, while Grassia discloses a mixing component as described above, Grassia does not expressly disclose wherein the mixing component is a tank.
Giuliano is directed toward an emulsifier assembly for preparing beverages such as cappuccino [Abstract]. Giuliano discloses a mixing component that is a tank (Figs. 1 – 3 show emulsion chamber 27, which corresponds to the claimed tank; vapor is fed to emulsion chamber 27 via steam delivery channel 3, and air is fed to emulsion chamber 27 via air intake line 9 [Col. 3, lines 48-53]). Additionally, Giuliano discloses channel 28 (see Fig. 1), which corresponds to the claimed duct (7). That is, channel 28 is a duct that connects a steam delivery channel (steam delivery channel 3) and an air delivery channel (air intake line 9) with tank / emulsion chamber 27.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said vapor producing means and said pressurized-air producing means are connected by means of a duct (7) to a mixing component, and wherein the mixing component is a tank. This is merely the use of a known technique of using an additional channel / duct upstream of a mixing component / tank (as disclosed by Giuliano) applied to the known device of Grassia, to achieve the predictable result of allowing steam and air to be mixed. Additionally, this is merely the simple substitution of one known element (a chamber / tank, as disclosed in Giuliano) for another (a mixing component, as disclosed in Grassia) to obtain the predictable result of mixing the air and steam, which is performed in both the chamber / tank of Giuliano and the mixing component of Grassia.

Grassia / Giuliano does not expressly disclose air-vapor intercepting means to intercept the air-vapor flow from said tank, said air-vapor intercepting means being activated when said pressure sensor (10) measures a preset pressure in the tank (6) to connect said tank (6) with said air-vapor delivering means (4) to deliver air and vapor.
Dollner is related to an apparatus for heating and frothing a beverage (Title). Dollner discloses air-vapor intercepting means to intercept air-vapor flow (Fig. 1, “steam/air valve 110” [0059] is air-vapor intercepting means; “check valve 110 may be provided along the steam/air conduit for controlling and/or regulating the flow of the steam/air mixture”; steam is provided via steam generator 101 [0049]; air is provided via compressed air source 102 [0050]). Dollner further discloses, “For controlling the valves 104 and 110 as well as the steam generator 101 itself (in particular a heating element contained in the steam generator) a temperature sensor and/or pressure sensor may also be provided in the steam generator 101” [0061], and “the steam/air valve 110 can be remote-controlled by the control device 114 and can be opened or closed according to requirements” [0059]. Dollner’s disclosure of a pressure sensor that is provided for controlling steam/air valve 110 using control device 114 indicates that steam/air valve 110 is capable of being activated when the pressure sensor measures a preset pressure in the tank.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include air-vapor intercepting means to intercept the air-vapor flow from said tank, said air-vapor intercepting means being activated when said pressure sensor (10) measures a preset pressure in the tank (6) to connect said tank (6) with said air-vapor delivering means (4) to deliver air and vapor. This allows for achieving a desired foam consistency, as recognized by Dollner [0060], [0061].





    PNG
    media_image1.png
    708
    1039
    media_image1.png
    Greyscale
Fig. 1 of 2016/0235243

Regarding claim 3, Grassia / Giuliano / Dollner does not expressly teach wherein said pressure sensor (10) comprises a pressure transducer or a pressure switch or 20a combination thereof. 
However, Grassia discloses pressure transducers associated with other components of the apparatus (for example, pressure sensor / transducer 1522, shown in Fig. 15, is coupled to vapor producing means / boiler 1520 [0170]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said pressure sensor (10) comprises a pressure transducer or a pressure switch or 20a combination thereof. This is merely the simple substitution of one known element (a pressure transducer) for another (a generic pressure sensor) to obtain the predictable result of measuring pressure.

Regarding claim 4, Grassia / Giuliano does not expressly teach wherein volume of the tank is at least 120 cc and no greater than 250 cc.  
However, Giuliano discloses a chamber / tank capable of holding a volume of liquid. The courts have held the following: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Regarding claim 5, Grassia teaches wherein said pressurized-air producing means (3) includes a pump (11) connected to said mixing component through a duct (12) (see annotated Fig. 1), said duct being provided with at least one intercepting device comprising a flow regulator (13) or a 30non-return valve (14) or a combination thereof (see annotated Fig. 1; [0100]).  
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.

Regarding claim 6, Grassia teaches further comprising a temperature sensor (15) for detecting beverage temperature during frothing of the beverage (“the jug device including a temperature sensor element for measuring temperature of fluid within the jug” [0023]; the jug is element 116 [0100]).

Regarding claim 7, Grassia teaches further comprising: a connecting duct (5) connecting said vapor producing means (2) to said mixing component (see annotated Fig. 1); a further connecting duct (7) connecting said mixing component to said air-vapor delivering means (4) (see annotated Fig. 1) and an intercepting device arranged on said connecting duct (see annotated Fig. 1; [0099]-[0102]).
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.
Grassia does not expressly teach an intercepting device arranged on said further connecting duct.
Dollner teaches an intercepting device arranged on a further connecting duct (Fig. 1, steam/air valve 110; please see also the 112(b) rejection regarding the claimed ‘intercepting device on a further connecting duct’).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an intercepting device arranged on a further connecting duct. The intercepting device allows for desired fluid control.

Regarding claim 8, Grassia teaches the frothing device according to claim 5, further comprising a temperature sensor (15) for detecting beverage temperature during frothing of the beverage and a control unit (16) connected with at least said at least one intercepting device (9), said pump (11) and said temperature 15sensor (15) ("the jug device including a temperature sensor element for measuring temperature of fluid within the jug; temperature sensor element being coupled to processor element for enabling the processor element to transmit a signal indicative of a measured temperature to the control module" [0023]; "an electronic controller module within the body; the electronic controller module adapted to control operation of the heating element, pressurised air source and output control valve" [0022]).  

Regarding claim 9, Grassia teaches further comprising a pressure sensor (10) coupled to said mixing component, said control unit connected with said pressure sensor (10) ("the frothing apparatus has a source of steam, a source of pressurized air, one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component), and a control module coupled to the air pressure sensor for controlling the air source such that air pressure applied to the mixing device is sufficient to provide a pressure differential" [0160]).
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.

Regarding claim 10, Grassia does not expressly teach wherein said pressure sensor (10) is connected in series with intercepting means (8) for intercepting an air-vapor mixture in order to activate said intercepting means (8).
However, Grassia teaches “one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component).” Grassia also teaches, in a different embodiment (Fig. 12), a pressure sensor 1122 that measures the pressure of boiler discharge line 1113 and communicates the pressure to a controller 1105 [0128]. “The pressure sensor 1122 provides a signal which can be monitored by the controller, used by the controller in process control and also to display information on the display panel” [0128].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said pressure sensor (10) is connected in series with intercepting means (8) for intercepting an air-vapor mixture in order to activate said intercepting means (8). This allows for providing process control based on the measured pressure, as recognized by Grassia.

Regarding claim 11, Grassia teaches further comprising a drain (17) for condensed water, said drain coupled to at least one of said tank (6), a vapor intercepting device (9) and an air-vapor intercepting device (Fig. 16 shows elements that are common to Fig. 1, but are labeled in Fig. 16: element 1617 is an overflow path (drain) shown coupled to valve 1640 (vapor intercepting device, corresponding to element 110 of Fig. 1)).

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
On page 8, Applicant states, “replacing the Venturi described by Grassia with the "tank" (i.e., the emulsion chamber 27) described by Giuliano is not a technically equivalent operation since the Venturi is used to mix air and water vapor while the tank described by Giuliano is used to mix air and water vapor with milk.”
However, Giuliano’s disclosure of a tank that is used to mix air, vapor, and milk reads on a tank that is used to mix air and vapor.
On page 8, Applicant states, "although Grassia described a pressure sensor associated with the Venturi, this sensor is used to control the air source such that the air pressure applied to the mixing device is sufficient to provide a pressure differential that allows for variable air flow in the steam path. All this though, does not apply to an air-vapor mixture presently claimed.”
However, regarding the presently claimed pressure sensor and the air-vapor mixture, a new grounds of rejection is made in view of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761